Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2021 has been entered.
Response to Amendment
The amendment filed 2/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1, lines 8-9:  “the top semiconductor material region and the bottom semiconductor material region are separated from each other by the annealed amorphous layer”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent amended claim 1 recites that “the top semiconductor material region and the bottom semiconductor material region are separated from each other by the annealed amorphous layer” which is a new matter because this annealed amorphous layer never been shown to be between these two top and bottom semiconductor material regions. More specifically the specification does not discloses top and bottom semiconductor regions.
Applicant’s [0007], [0038], and [0047] of the publication clearly discloses that the amorphous layer gets disappear during the annealing process so there would not be any annealed amorphous layer at the end. 
It appears that applicant trying to claim a method step which is not appropriate in the device claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (US 2017/0117365 A1; hereinafter Bu) in view of Tang et al. (US 20160293734 A1; hereinafter Tang).

Regarding Claim 1, Bu (figs.1-7; particularly Fig.6) discloses a semiconductor device comprising:  
a substrate (5; [0020]; Fig.6);  
a plurality of fins (10; [0020] ) on the substrate (5), each of the fins (10) comprising a semiconductor material region (5 is made of semiconductor material) and an impurity region (30; [0035]; fig.6) disposed in the semiconductor material region (5); and
an isolation region (35/20a; [0040]) between the fins.

Tang (Fig.2A) discloses in a related art a Finfet having a substrate (202; [0018]) a well region (242; [0045]) in the substrate (202), wherein the well region (242) and the impurity region (236) have a same conductivity type, and a doping concentration of the well region (242) is less than a doping concentration of the impurity region (236 where it is overlapped with other doping concentrations; [0045]-[0048]; [0048] discloses that the fourth dose of ions (for making 242 region) may be implanted at lower doses and lower average implant energies which may reduce costs; also as can be seen there are overlap regions in regions 236 where they are introduce to the doping process more than one time and would therefore make it a doping region with higher concentrations).  
Therefore it would have been obvious in the art before the filling of the application to use Tang teaching and have well regions in the substrate to reduce leakage current.

Regarding Claim 2, Bu in view of Tang as applied in claim 1, Bu (Fig.6) disclose wherein an upper surface of the impurity region (upper surface of 35) is below an upper surface of the isolation region.  
Regarding Claim 3, Bu in view of Tang as applied in claim 1, Bu (Fig.6) discloses wherein the impurity region (30) forms a channel stop layer (Punch-through stop; [0040]).  
Regarding Claim 5, Bu in view of Tang as applied in claim 1, Tang ([0023], [0037], [0040], and [0047] disclose that all the 1st to 4th ions have p-type conductivity) wherein the same conductivity type comprises a P-type conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898